Citation Nr: 1206825	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  05-37 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active service from July 1989 to September 1989 with additional periods of active duty for training and inactive duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims folder.  

When this matter was initially before the Board in September 2008, it was remanded for further development.  Thereafter, in a February 2009 decision, the Board granted service connection for right hip bursitis and denied service connection for a right shoulder disorder.  The Veteran appealed the Board's February 2009 decision insofar as it denied service connection for a right shoulder disorder to the United States Court of Appeals for Veterans Claims (Court), which in a November 2009 order, granted the parties' joint motion for remand, vacating the Board's February 2009 decision insofar as the Board denied service connection for right shoulder disability and remanding the case for compliance with the terms of the joint motion.

In January 2010, the Board again remanded this case for further development.  

After the case was returned to the Board, in August 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in October 2011, after which the Board requested an addendum to the opinion.  The addendum was received in November 2011.  In November 2011, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  No further evidence or argument was received within those 60 days.  Accordingly, the Board will proceed with the consideration of his case.  


FINDING OF FACT

The preponderance of the evidence shows that a current right shoulder disorder was not incurred as a result of service.


CONCLUSION OF LAW

A right shoulder disorder was not incurred as a result of service.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in April, June, and October 2003 prior to the initial rating decision.  A letter sent in March 2006 included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  To the extent that notice as required by Dingess was sent after the initial adjudication of this claim, the claim was thereafter readjudicated by way of various supplemental statements of the case (SSOC), the most recent of which was issued in May 2011.  This cures the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Here, VA fulfilled its duty to assist the Veteran by obtaining relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained the Veteran's VA and private treatment records.  He was afforded VA examinations and the Board also sought out a medical opinion from a VA specialist.  

Service treatment records associated with the Veteran's period of active duty service are missing despite reasonable attempts by the RO to obtain them.  The Veteran has submitted copies of service treatment records in his possession.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Given the discussion below, the Board concludes the VA's heightened duty to assist the Veteran, to explain findings and conclusions, and to consider the benefit-of-the-doubt rule, is satisfied in this case. 

The Veteran was also afforded a hearing before a VLJ during at which he testified in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing, although he did not specifically note basis of the prior determination and the element(s) of the claim that were lacking to substantiate the claim for benefits.  The VLJ asked specific questions, however, directed at identifying whether the Veteran met the criteria for service connection.  

The VLJ specifically sought to identify any pertinent evidence not currently associated with the claims file and the Veteran also volunteered his treatment history and his symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  In any event, although the Board finds that the Veteran was not prejudiced by any the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).

Finally, this case was remanded for additional development in January 2010.  There has been substantial, if not full, compliance with the remand directives. 

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2010); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Veteran seeks service connection for a right shoulder disorder.  His service treatment records are unavailable.  As noted, under these circumstances there exists a heightened obligation for VA to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's analysis has been undertaken with this heightened duty in mind.  

At a May 2008 hearing, the Veteran testified that he injured his right shoulder in service in May 1993 after he tripped and fell.  He also testified he sustained a fractured of his shoulder and was placed in a sling for eight to twelve weeks.  In an undated statement, he reported that he did not undergo a physical examination at separation.

In support of his claim, he has submitted statements from individuals with knowledge of his right shoulder difficulties.  In an April 2004 statement, T. H. wrote that he served in the National Guard with the Veteran and recalled that he went to sick call in significant pain.  In another April 2004 statement, K. R. stated that she had witnessed the Veteran strike his right hip in service.  In an undated statement, a gym employee stated that he had trained the Veteran and noticed that he was having problems with range of motion in his shoulder and it was clear that he had a prior injury that limited his ability to perform certain exercises.  In a May 2008 statement, the Veteran's wife stated that she met the Veteran in the summer of 1993 just after he had fractured his shoulder.  

The record also contains evidence of post-service private treatment for shoulder difficulties.  Treatment records show that when seen in July 2003, the Veteran complained of sudden and persistent right shoulder pain with onset one month prior.  He also reported a history of an old right shoulder injury with recent worsening in pain.  The diagnosis was rotator cuff sprain and MRI was ordered.  An open MRI of the right shoulder conducted in July 2003 noted an intermittent history of pain since 1997 and a prior history of clavicular fracture.  The clinical impression was no MRI evidence for full or partial thickness tearing of any of the components of the rotator cuff; tendinosis; and bursitis.

Additional private medical records show the Veteran sought physical therapy for right shoulder impingement syndrome beginning in August 2005.  These notes reflect that he reported a history of right shoulder pain since a humerus fracture in 1992 with a recent worsening since playing football a few weeks ago.  An MRI of the right shoulder in August 2005 showed findings were reflective of either bursitis or iatrogenic; tendinopathy; Type II acromion with lateral downsloping as a potential cause of anatomic impingement; and mildly increased tenosynovial fluid associated with the long biceps tendon suggesting tenosynovitis.  

The Veteran was examined by a VA examiner in November 2008.  Following a physical evaluation, the examiner diagnosed right greater trochanteric bursitis, right shoulder impingement syndrome, and healed right clavicle fracture.  The examiner stated that he would have to resort to speculation to determine whether the current right shoulder disabilities were related to or had their onset during service, as there was nothing found in the service records, such as health reports or injury reports, to indicate the injuries as described by the Veteran.  The examiner did, however, state that, the mechanism of injuries described "could have resulted" in the Veteran's current disabilities.  

The Veteran was provided with another VA examination in February 2010.  The Veteran reported that he injured his right shoulder when he fell in a hole and onto a boulder during a training exercise in service.  He further reported that he was found to have fractured his clavicle and was placed in a sling for six to eight weeks, and has continued to have pain since.  Following a physical evaluation, the examiner diagnosed degenerative arthritis of the right shoulder, degenerative arthritis of the acromioclavicular joint, and rotator cuff injury.  The examiner stated that without the service treatment records, he only has the Veteran's reported history, and thus it would be speculation to relate his current right shoulder disability to service.  

In August 2011, the Board requested the opinion of a medical specialist at the VHA as to whether it is at least as likely as not that any identified chronic right shoulder disorder had its onset during service.  In a response received in October 2011, the specialist determined that the Veteran's claimed right clavicle fracture was less likely as not caused by service injury.  In discussing the rationale, the specialist acknowledged the Veteran's contention that his current right shoulder disorder was due to his clavicle injury; however, he noted that the July 2003 MRI report provided conflicting evidence of the date of injury as it stated that Veteran had reported pain off and on since 1997.  He also noted that the private physical therapy records, the gym employee's letter, and Dr. Madsen's records did not show evidence of a right clavicle fracture.  Also, the lay statements of T. H. and K. R. did not note diagnosis and treatment for a right shoulder injury.

In October 2011, the Board requested an addendum to the opinion.  The addendum was received in November 2011.  In the addendum, the specialist indicated that he had re-reviewed the claims file and specifically Dr. Madsen's orthopedic note dated August 11, 2005; the July 2003 and August 2005 MRI reports; and the physical therapy records.  The specialist then reiterated his earlier opinion that the Veteran's claimed right shoulder disorder was less likely as not related to, or caused by service injury.  The rationale was that there were no service treatment records available, specifically in regards to the claimed right upper extremity injury (either of the clavicle or of the shoulder itself); there are no radiographic x-rays or MRIs of the clavicle and humerus at present or in the past; and the lay statements of T. H. and K. R. were negative for diagnosis and treatment for a right shoulder injury.  The specialist also explained that the MRI's done in 2003 and 2005 showed right greater subdeltoid bursitis and supraspinatus tendinosis; they did not show "healed right clavicle fracture."  Further, the negative testimonials (of T. H. and K. R.), the absence of fractures in radiological studies, and no evidence of injury in the available National Guard service treatment records reviewed, makes the Veteran's claimed right shoulder condition less likely caused by service.  The specialist further indicated that even giving the benefit of the doubt to the Veteran and considering that a right clavicle condition occurred in 1993, it would still be less likely as not related to his current right shoulder condition because of the timing of onset of his shoulder complaints since the time of injury (Veteran presented to his primary care provider in 2003 for a "complaint of shoulder pain...for one month" 10 years after the supposed injury in 1993) and because a fracture in a clavicle on its own is less likely a cause of the types of changes reported in the MRIs done in 2003 and 2005 of the Veteran's shoulder area.  

Based on the evidence, the Board finds that service connection for a current right shoulder disorder is not warranted.  A current right shoulder disorder has been established by the private treatment records and the VA examination reports.  Of note, the Board finds that the November 2008 diagnosis of healed right clavicle fracture was based solely on the Veteran's reported history; there is no indication that such diagnosis was based upon a contemporaneous x-ray or MRI study.  

Despite the lack of documentation of the claimed in-service right shoulder injury (due to the absence of the Veteran's service treatment records), the Veteran has competently testified that he injured his right shoulder in service in May 1993 after he tripped and fell.  Based on the aforementioned evidence, and the wife's lay statement, the Board finds that the Veteran likely sustained some form of injury to his right shoulder in service although the exact nature of his injury is unclear (i.e. in September 2005 the Veteran reported he sustained a humerus fracture in service in 1992 and at other times he reported that he sustained a right shoulder/clavicle fracture in 1993).  Thus, the dispositive issue in this case is whether the Veteran's currently diagnosed right shoulder disorder represents a residual of his claimed in-service injury.  

The current degenerative arthritis of the right shoulder and degenerative arthritis of the acromioclavicular joint may not be presumed to have been incurred in service, as neither condition is shown to have manifested to a compensable degree within one year of discharge.  See 38 C.F.R. § 3.307, 3.309.  

The private treatment records contain no medical opinions on the etiology of the current right shoulder disorders.  The VA opinions provided in November 2008 and February 2010 address etiology, but Board finds that they are not dispositive on the issue of nexus in this case.  In this respect, both examiners reported that they could not offer an opinion with regard to nexus without resorting to speculation because the service treatment records were not available.  The Board notes that it may not accept a medical opinion based solely on the absence of documentation in the record.  Rather, an examiner must take into account a Veteran's reports of injuries and symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In addition, the Board also may not accept medical opinions that are equivocal in nature or expressed in speculative language, as they do not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the VHA specialist's opinions are most the persuasive evidence on the issue of causal nexus.  A medical opinion is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  D'Aries v. Peake, 22 Vet. App. at 104.  The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, the specialist carefully reviewed the pertinent documented and self-reported medical history of the Veteran, as well as additional evidence submitted by the Veteran.  The specialist also offered a well-reasoned analysis of the pertinent facts of the case and his opinions were not speculative in nature.  He based his opinion, in part, on "the absence of fractures in radiological studies" and the fact that "a fracture in a clavicle on its own is less likely a cause of the types of changes reported in the MRIs done in 2003 and 2005 of the Veteran's shoulder area."  Indeed, the Board observes that the post-service treatment records do not reflect any x-ray or MRI findings which specifically note clinical evidence of a prior fracture of the clavicle/shoulder area, although the clinical history as reported by the Veteran at the July 2003 MRI was of a "prior history of clavicular fracture.

The only evidence in support of the claim is the Veteran's competent lay testimony that he injured his right shoulder in service and that his shoulder has bothered him since this injury.  Unlike the Veteran's reports regarding his right hip, for which the Board granted service connection in February 2009 based in part on a competent and credible lay account of a continuity of left hip symptomatology, with regard to his right shoulder, the Board finds that the Veteran's account has been inconsistent.  Although his report of continued post-service right shoulder symptomatology is clearly capable of lay observation, and while the Board acknowledges his current report that his symptoms of right shoulder pain have been present since his years in service, it is also noted that when seen for treatment in July 2003, he reported that his right shoulder pain had been present off and on since 1997.  As noted above, these inconsistencies diminish the reliability of his reported recollections.  

In addition, although the Veteran may be uniquely competent to observe and report having right shoulder pain for many years, he is not necessarily competent to identify or diagnose rotator cuff sprain, tendinosis, bursitis, tenosynovitis, right greater trochanteric bursitis, right shoulder impingement syndrome, degenerative arthritis of the right shoulder, degenerative arthritis of the acromioclavicular joint, and rotator cuff injury, much less opine that any of those particular disorders are etiologically related to his military service, particularly where: he did not have a physical examination at the time of separation from service in 1996 some three years after the claimed injury (see the Veteran's statement that he did not undergo a physical examination at separation) and where the currently diagnosed right shoulder disorders were not shown for many years after service.  In light of particular circumstances of this specific case, the Board finds that a determination of the onset, nature and etiology of the current right shoulder disorder is medical in nature and would require a medical diagnosis and opinion.  As such, his lay statement indicating that there was a relationship between his current right shoulder disorder and military service is not competent or probative evidence supporting his claim.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. 

Moreover, even considering the Veteran's competent report of a continuity of right shoulder symptoms since an injury in service, the Board finds that the VA specialist's medical opinion outweighs his contention regarding causal nexus.  Again, the medical specialist has reviewed all of the evidence claims folder, including the lay statements from the Veteran and his witnesses, and has concluded that it is less likely that his current right shoulder condition is related to the in-service injury, particularly because of the timing of onset of his shoulder complaints since the time of injury (Veteran presented to his primary care provider in 2003 for a "complaint of shoulder pain...for one month" 10 years after the supposed injury in 1993) and because the types of changes reported in the MRIs done in 2003 and 2005 of the Veteran's shoulder area are less likely to be caused by a clavicle fracture.  The VHA specialist has medical expertise in the field of orthopedics and supported his opinions with detailed rationales based on the clinical and lay evidence.  Therefore the Board finds that his opinion is more probative than the Veteran's on the issue of causal nexus in this case, particularly where there is a 10-year gap between a claimed in-service injury and the first clinical evidence of a right shoulder condition.   

The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claim and that doctrine is thus, inapplicable.  Accordingly, service connection for a right shoulder disorder is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a right shoulder disorder is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


